Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 February 2021 have been fully considered but they are not persuasive.  Regarding claim 1, the Applicant contends that neither Hayut nor Gaiduk disclose a structured illumination light source.  However, the Examiner respectfully disagrees.  Hayut discloses that the illumination assembly 110 may be configured to illuminate sample 114 in a series of different illumination conditions, wherein the different illumination conditions may include different illumination patterns (Hayut: paragraph [0049]).  Patterned illumination is well known in the art to be synonymous with structured illumination.  Therefore, the limitation is taught by Hayut.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayut et al. (US 20190384962 A1) in view of Gaiduk et al. (US 20190384051 A1).
Re claim 1, Hayut discloses a lens system comprising a lens (Hayut: paragraph [0052]) having a field of view greater than 40mm2 (Hayut: paragraph [0055]);

Hayut does not specifically disclose that the lens is coupled with an imaging sensor with resolution greater than 500 line pairs per mm.  However, Gaiduk discloses that microscopic images of the portions are preferably recorded with a resolution of at least 500 line pairs/mm in each case (Gaiduk: paragraph [0038]).  Since Hayut and Gaiduk relate to microscope imaging, one of ordinary skill in the art before the effective filing date to combine the resolution of Gaiduk with the system of Hayut in order to facilitate examination of a sample by microscopy in a flexible and quick manner (Gaiduk: paragraph [0010]).
Re claim 2, Hayut does not specifically disclose that the magnification is 4x to 6x.  However, Gaiduk discloses that the objective has a maximum magnification factor of at most 40 (Gaikduk: paragraph [0043]).  Since Hayut and Gaiduk relate to microscope imaging, one of ordinary skill in the art before the effective filing date to combine the resolution of Gaiduk with the system of Hayut in order to facilitate examination of a sample by microscopy in a flexible and quick manner (Gaiduk: paragraph [0010]).
Re claim 3, Hayut discloses that the imaging sensor has a pixel count greater than 30 megapixels (Hayut: paragraph [0060], multiple possible image resolutions greater than 30 megapixels).
Re claim 7, Hayut discloses a generator for patterned illumination (Hayut: paragraph [0049], different illumination patterns).

Claim 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayut et al. (US 20190384962 A1) in view of Gaiduk et al. (US 20190384051 A1) in view of Yew et al. (US 20140128743 A1), and further in view of Sandstrom (US 20090112482 A1).
Re claim 4, neither Hayut nor Gaiduk specifically discloses that the system has an object plane that has an opaque background.  However, Sandstrom discloses the use of surfaces that help to eliminate data acquisition errors resulting from out of focus array elements on uneven substrate surfaces, such as manufactured, or chemically derivitized, low background fluorescence substrates (e.g., glass 
Re claim 5, neither Hayut nor Gaiduk specifically discloses a flow cell.  However, Sandstrom discloses that optical access to the microarray may be made through one or more transparent parts of the flow cell (Sandstrom: paragraph [0096]).  Since Hayut, Gaiduk, and Sandstrom relate to microscope imaging, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the arrangement of Sandstrom with the system of Hayut and Gaiduk in order to efficiently analyze microarrays (Sandstrom: paragraph [0007]).
Re claim 6, neither Hayut nor Gaiduk specifically discloses that a solid support of the flow cell is opaque.  However, Sandstrom discloses the use of surfaces that help to eliminate data acquisition errors resulting from out of focus array elements on uneven substrate surfaces, such as manufactured, or chemically derivitized, low background fluorescence substrates (e.g., glass slides) (Sandstrom: paragraph [0102]).  Since Hayut, Gaiduk, and Sandstrom relate to microscope imaging, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the background of Sandstrom with the system of Hayut and Gaiduk in order to efficiently analyze microarrays (Sandstrom: paragraph [0007]).
Re claim 8, neither Hayut nor Gaiduk specifically discloses that the generator is a Digital Micromirror Device (DMD).  However, Sandstrom discloses that spatial light modulators include, but are not limited to, Digital Micromirror Devices (DMDs) (Sandstrom: paragraph [0032]).  Since Hayut, Gaiduk, and Sandstrom relate to microscope imaging, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the light of Sandstrom with the system of Hayut and Gaiduk in order to efficiently analyze microarrays (Sandstrom: paragraph [0007]).
Re claim 9, neither Hayut nor Gaiduk specifically discloses that a Digital Micromirror Device (DMD) generates a fiducial pattern.  However, Sandstrom discloses that arranging interrogation patterns from the spatial light modulator to overlap with prepared fiducial marks having distinctive optical characteristics, a signal representing the relative optical correlation between the spatial light modulator .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayut et al. (US 20190384962 A1) in view of Gaiduk et al. (US 20190384051 A1), and further in view of Yew et al. (US 20140128743 A1).
Re claim 10, Hayut and Gaiduk disclose a method for imaging a feature on a surface, comprising: (a) providing the lens system of claim 1 (See above for prior art citations in view of Hayut and Gaiduk);
Hayut does not specifically disclose (b) providing a feature on a surface; and (c) imaging the feature.  However, Gaiduk discloses that a plurality of individual images with different z-positions are preferably recorded for the purposes of recording the initial image or the microscopic image with the extended depth of field (Gaiduk: paragraph [0029]).  Since Hayut and Gaiduk relate to microscope imaging, one of ordinary skill in the art before the effective filing date to combine the depth of field of Gaiduk with the system of Hayut in order to facilitate examination of a sample by microscopy in a flexible and quick manner (Gaiduk: paragraph [0010]).
Hayut discloses that the illumination assembly 110 may be configured to illuminate sample 114 in a series of different illumination conditions, wherein the different illumination conditions may include different illumination patterns (Hayut: paragraph [0049]), but neither Hayut nor Gaiduk specifically discloses whereby the use of structured illumination rejects out-of-focal-plane fluorescence background.  However, Yew discloses a widefield endoscope, wherein the incorporation of structured light illumination allows high sensitivity rejection of out-of -focal plane signals Yew: paragraph [0015]).  Since Hayut, Gaiduk, and Yew relate to imaging systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the structured illumination source of Yew with the system of Hayut and Gaiduk in order to imrove the image signal-to-noise ratio (Yew: paragraph [0005]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482